Citation Nr: 1138875	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-10 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral foot fungus, claimed as jungle rot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's Niece


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran had active service from July 1947 to July 1950.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2007 by the Department of Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claim.  The hearing was scheduled and subsequently held in November 2009.  The Veteran and his niece, S.A., testified before the undersigned Acting Veterans Law Judge (AVLJ) and the hearing transcript is of record.  

The Veteran's claim was previously before the Board in February 2010 at which time it was reopened and remanded for additional evidentiary development, to include providing the Veteran the opportunity to identify any outstanding treatment records and affording him a VA examination.


FINDINGS OF FACT

1.  The Veteran credibly states that he experienced foot problems in service, including jungle rot and rash.  The Veteran also reported a continuity of foot problems since active service; these reports are supported by the competent medical evidence of record.

2.  The evidence of record pertaining to whether the Veteran's currently diagnosed bilateral foot fungus is related to his period of active service is in relative equipoise.




CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral foot fungus, claimed as jungle rot, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his currently diagnosed bilateral foot fungus is related to his period of active service.  In the alternative, he alleges a continuity of foot problems since service.  

Establishing Service Connection

Service connection may be granted for disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

Factual Background and Analysis

Service treatment records (STRs) associated with the claims file are negative for a diagnosis of or treatment for bilateral foot fungus, including rash and jungle rot.  The first pertinent post-service evidence of record is dated November 2003, several decades after discharge from service.  The Veteran presented to a VA medical facility at that time with subjective complaints of chronic rash and jungle rot since service.  The diagnosis was rash, probable infectious etiology from military service.  Subsequent VA treatment records showed continued treatment for a fungal rash.  See VA treatment records dated November 2003, January 2004, and August 2007.  

Also associated with the claims file is a statement from the Veteran's friend, C.M., dated July 2004.  C.M. stated that he and the Veteran became friends in the latter part of 1950 and that over the course of several hunting and fishing trips, the Veteran complained of foot problems.  Additional statements from K.R., V.R., and M.O. indicated that the Veteran essentially experienced jungle rot since discharge from service. 

In November 2007, the Veteran submitted a statement in support of his claim from J. Rice, M.D.  According to Dr. Rice, the Veteran's currently diagnosed dermatitis was the result of his period of service.  

H.C., the Veteran's service buddy also submitted a statement in support of the current claim in December 2007.  H.C. indicated that he served with the Veteran in Guam and that while there, the Veteran developed a "particularly bad case" of jungle rot.  However, H.C. stated that the Veteran did not go to sick call for treatment.  H.C. further stated that "over recent years [the jungle rot] seems to still affect him."
The Veteran testified in November 2009 that he first experienced athlete's foot-type symptoms in service while stationed in Guam after falling in a river.  The Veteran reported a waxing and waning course with respect to his symptoms, but he essentially stated that he experienced a continuity of symptoms since discharge from service.  S.A. testified that she knew the Veteran for over 50 years and that she recalled seeing or hearing about the Veteran's foot problems "all my life."  See hearing transcript, p. 19.

VA administered a Compensation and Pension (C&P) skin examination in connection with the current claim in June 2010.  The examiner reviewed the claims file and found no evidence of a diagnosis of or treatment for foot problems in service.  According to the Veteran, he developed a foot rash after falling in a river while stationed in Guam.  A physical examination showed no evidence of current fungal rash, dermatitis, or skin disorder of the feet.  The diagnosis was subjective complaints of skin disorder involving the feet without objective findings.

The examiner expressed the opinion that it was "less likely as not" that the Veteran's subjective complaints of skin disorder involving the feet were related to his period of active service.  In support of this conclusion, the examiner pointed out that the Veteran's STRs were negative for a diagnosis of or treatment for a skin disorder of the feet and there was no evidence of such within one year after discharge from service.  Rather, the examiner expressed the opinion that the Veteran's complaints were "at least as likely as not" related to post-service events or exposures.  However, the nature and extent of these post-service events or exposures was not discussed.

Resolving all doubt in the Veteran's favor, the Board finds that service connection for bilateral foot fungus, claimed as jungle rot, is warranted.  Preliminarily, the Board notes that there is conflicting evidence as to the etiology of the Veteran's bilateral foot fungus.  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:
 
The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).

On one hand, in November 2007, Dr. Rice attributed the Veteran's currently diagnosed dermatitis to service, while the June 2010 VA C&P examiner determined that it was "less likely as not" that the Veteran's subjective complaints of skin disorder involving the feet without objective findings were related to his period of active service.

As an alternative to establishing the second and third prong in Hickson, the Veteran may show a continuity of symptomatology.  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); see generally, Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In this regard, the Veteran reported that he experienced foot problems, including jungle rot and rash, in service and since service.  The Veteran is competent to make such statements and the Board ultimately finds these statements to credible and probative in light of the evidence of record.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  The Veteran's contentions concerning a continuity of symptoms are further bolstered by H.C.'s December 2007 buddy statement (which confirmed the Veteran's jungle rot in service) and the subsequent lay statements and hearing testimony from  C.M., K.R., V.R., M.O., and S.A. (which confirmed similar symptoms since discharge from service).  The United States Court of Appeals for Veterans Claims in Ardison v. Brown, 6 Vet. App. 405, 407 (1994) also recognized that the course of skin disability of the feet consisted of active and inactive stages during which time the condition improved.  See also, 38 C.F.R. 4.2 (2011) (directing the rater to interpret examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture).  In light of the foregoing, the Board finds that the evidence of record establishes continuity of symptomatology in this case.

Where, as here, there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for bilateral foot fungus, claimed as jungle rot, is warranted and the Veteran's claim is granted.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is granting in full the benefit sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

        

CONTINUED ON NEXT PAGE
ORDER

Service connection for bilateral foot fungus, claimed as jungle rot, is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


